Citation Nr: 1206233	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to May 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a March 2011 decision the Board granted the Veteran's claim to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss on the basis that new and material evidence had been submitted.  However, the Board denied the claim of entitlement to service connection for bilateral hearing loss on a de novo basis and also denied entitlement to service connection for tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in October 2011, issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision denying entitlement to service connection and remanding the case back to the Board for compliance with the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  Although it regrets further delaying an appellate determination on these issues the Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for bilateral hearing loss in August 1986.  In a December 1986 letter the RO denied entitlement to service connection for that condition.  The RO again denied entitlement to service connection in an April 1988 rating decision.  

In April 2009 the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for hearing loss.  He also filed a claim of entitlement to service connection for tinnitus.  The RO, in a September 2009 rating decision, declined to reopen the claim with regard to hearing loss and denied the claim with regard to tinnitus.  The Veteran submitted a Notice of Disagreement (NOD) in November 2009.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2010.  	

In March 2011 the Veteran's claim first came before the Board.  The Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss based on the submission of new and material evidence, but denied entitlement to service connection on a de novo basis.  The Board also denied entitlement to service connection for tinnitus.  

As noted above, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in October 2011, issued an order granting the parties' Joint Motion for Remand (Joint Motion), vacated the portion of the Board's decision denying entitlement to service connection and remanded the case back to the Board for compliance with the Joint Motion. 

As a preliminary matter, the Board notes that that the Veteran's service treatment records are unavailable and presumed destroyed.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of his claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  

The Veteran has asserted that he was served as a tank operator during active service and that he had significant noise exposure at that time.  His service records show that his specialty title during service was "armor basic."  

In his August 1986 claim the Veteran stated that he reported having loss of hearing when he was being discharged in May 1958.  In September 1986 and March 1988 statements the Veteran made similar assertions.  He also reported that he received treatment from a Beltone hearing aid specialist in 1968.   Since that time he has consistently stated that he reported hearing loss at his time of discharge and that he has had difficulty hearing since that time.  

In July 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran denied having a history of tinnitus, but reiterated his statements regarding having experience hearing loss dating back to service.  Unfortunately, the examination report provided is not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why is not being provided).  

In this regard, the Board notes that the July 2009 examination report is not supported by adequate rationale.  The VA examiner appears to have omitted several words, rendering his opinion unclear.  Moreover, the examiner appears to rely substantially on the unavailability of the Veteran's service treatment records in rendering a negative opinion.  Where a Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, the law does not require treatment during service, only symptoms.  See 38 C.F.R. § 3.303(a) (2011) (stating that service connection is established based on review of the entire evidence of record, to include "all pertinent medical and lay evidence"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the lay person is competent to identify the medical condition, is reporting on contemporaneous medical diagnosis, or described symptoms that support a later diagnosis by a medical professional).

As such, the extent to which the Veteran's claimed bilateral hearing loss and tinnitus may have begun in service or may be related to service is still unclear and a new examination is necessary.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions enumerated above require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain any VA treatment records from the North Texas VA Health Care System dated after January 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the precise nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review prior to the examination.  After the completion of the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began in or is due to the Veteran's service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's claimed tinnitus began in or is due to the Veteran's service.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the evidence presented in the claims file and the extent to which it is based on the history provided by the Veteran.  Because the Veteran is competent to report things which come to him through his senses the examiner must specifically address the Veteran's report of any manifestations during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



